Citation Nr: 0627076	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-02 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
hydrocephalus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1966 to March 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decisions.  In April 2005, 
the veteran appeared at a hearing at the RO before the 
undersigned.  

In a January 2006 rating decision, following a July 2005 
Board Remand, the RO granted service connection for 
degenerative disc disease and strain, lumbar and thoracic 
spine, and for headaches.  That rating decision represents a 
full grant of the benefits sought on appeal for those issues 
and they are no longer before the Board.   

 
FINDING OF FACT

Hydrocephalus has not been manifested by multi-infarct 
dementia associated with brain trauma.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
hydrocephalus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.124a, 
Diagnostic Code (DC) 8045 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the 
required notice by letters dated in March 2001, September 
2004 and September 2005.  The RO specifically informed the 
veteran of the evidence required to substantiate his claim, 
the information required from him to enable VA to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf, and to submit any 
evidence in his possession pertaining to his claim.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The record before the Board contains VA 
examination reports and treatment records.  In addition, 
neither the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate his claim.  The Board is also unaware of any 
such evidence.  The Board notes the veteran's contention that 
VA failed to follow the Board's remand instructions that the 
claims folder be reviewed in conjunction with the VA 
examination.  The October 2005 VA examination report does 
indicate that the C&P records and CPRS files were reviewed 
and, even though the issue on appeal deals with the severity 
of the veteran's current disability, the Board also requested 
an opinion regarding the etiology of the veteran's headaches.  
Additionally, a follow-up examination report was prepared in 
November 2005. The Board is satisfied that VA has complied 
with its duty to assist the veteran in the development of the 
facts pertinent to the claim, and, in this regard, the Board 
notes that service connection for headaches was granted as a 
direct result of that opinion, which was included in the 
examination for the level of severity of the veteran's 
hydrocephalus.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claim for an increased rating, no effective 
date will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

The veteran's disability has been rated under DC 8099-8045.  
DC 8099 is used to identify organic diseases of the central 
nervous system that are not specifically listed in the 
Schedule, but are rated by analogy to similar disabilities 
under the Schedule.  There is no diagnostic code for 
hydrocephalus so this disability has been rated analogously 
using the criteria of DC 8045, brain disease due to trauma.  
Under DC 8045, purely neurological disabilities, such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, are to be rated under 
the diagnostic codes specifically dealing with such 
disabilities, with citation of a hyphenated diagnostic code 
(e.g., 8045- 8207).  38 C.F.R. § 4.124a, DC 8045.  Purely 
subjective complaints such as headache, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, will be 
rated 10 percent and no more under DC 9304, dementia due to 
head trauma.  Id.  This 10 percent rating will not be 
combined with any other rating for a disability due to brain 
trauma.  Id.  Ratings in excess of 10 percent for brain 
disease due to trauma under DC 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  

The evidence in the record has demonstrated that the veteran 
has chronic headaches   (for example, May 2002 VA clinical 
note and October 2005 and November 2005 VA examination 
reports), for which he is currently service connected.  In 
any case, the criteria for a higher rating for this 
disability have not been met.  While the November 2005 VA 
examination report noted worsening auditory memory but normal 
visual memory, it also noted that the veteran's other 
cognitive abilities appeared stable.  Additionally, the 
examiner stated that early dementia could not be ruled out, 
although she noted that it was doubtful in this case.  
Nevertheless, there is no current diagnosis of multi-infarct 
dementia associated with brain trauma in the record.  As 
such, a higher rating is not warranted.  See 38 C.F.R. § 
4.124a, DC 8045.

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





	

ORDER

Entitlement to a rating in excess of 10 percent for 
hydrocephalus is denied. 







____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


